Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-25 and 27 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method of coordinating a change in cryptographic key sets from a first cryptographic key set to a second cryptographic key set between a radio access network (RAN) node and a wireless device (WD) served by the RAN node. The RAN node includes a user plane (UP) component and a control plane (CP) component. The method includes transmitting, from the UP component to the wireless device (WD), a key change indicator indicative of changeover to the second cryptographic key set, the key change indicator included in one of a data protocol data unit (PDU) and a control PDU; and subsequently cryptographically encoding PDUs for transmission to the WD and cryptographically decoding PDUs received from the WD in accordance with the second cryptographic key set. 
Prior arts were found for the independent claims as follows:
Anil Agiwal et al. (US 2018/0083688 A1)
Jing Jiang et al. (US 2017/0214489 A1)
	Agiwal discloses a method and apparatus for managing a user plane 
operation in a wireless communication system such as 5G communication system.

Applicant uniquely claimed the below distinct features in independent claims 1, 11 and 21 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A  user plane (UP) component of a radio access network (RAN) node of a Public Land Mobile Network (PLMN) serving a wireless device (WD), the RAN node further having a control plane (CP) component, the UP component being instantiated in a different location of the PLMN than the CP component and comprising: 
a processor; 
a non-transitory memory storing instructions that when executed by the processor cause the UP component to coordinate a change in cryptographic key sets from a first cryptographic key set to a second cryptographic key set by:
transmitting, to the WD, a key change indicator indicative of changeover to the second cryptographic key set, the key change indicator included in one of a user plane data protocol data unit (PDU) and a user plane control PDU; and 
subsequently cryptographically encoding PDUs for transmission to the WD and cryptographically decoding PDUs received from the WD in accordance with the second cryptographic key set.
 	Claim 11:
 	A method of coordinating a change in cryptographic key sets from a first cryptographic key set to a second cryptographic key set between a radio access network (RAN) node of a Public Land Mobile Network (PLMN) and a wireless device (WD) served by the RAN node, the RAN node comprising a user plane (UP) component and a control plane (CP) component, the 
transmitting, from the UP component to the wireless device (WD), a key change indicator indicative of changeover to the second cryptographic key set, the key change indicator included in one of a user plane data protocol data unit (PDU) and a user plane control PDU; and 
subsequently cryptographically encoding PDUs for transmission to the WD and cryptographically decoding PDUs received from the WD in accordance with the second cryptographic key set.
	Claim 21:
 	A wireless device (WD) for exchanging protocol data units (PDUs) with a radio access network (RAN) node of a Public Land Mobile Network (PLMN), the WD comprising: 
a processor; 
a non-transitory memory storing instructions that when executed by the processor cause the WD to coordinate a change from a first cryptographic key set to a second cryptographic key set by: 
receiving, from a user plane (UP) component of the RAN node, a key change indicator indicative of changeover to the second cryptographic key set, the key change indicator included in one of a user plane data protocol data unit (PDU) and a user plane control PDU; 
activating the second cryptographic key set in accordance with the key change indicator; and 
cryptographically encoding PDUs for transmission to the UP component of the RAN node and cryptographically decoding PDUs received from the UP component of the RAN node in accordance with the second cryptographic key set, the RAN node comprising the UP component instantiated in the PLMN and a control plane (CP) component instantiated at a different location of the PLMN than the UP component.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/WILL W LIN/Primary Examiner, Art Unit 2412